Exhibit 10z

 

[LOGO OF THE ROYAL BANK OF SCOTLAND]

The Royal Bank of Scotland

 

     Structured Finance      Syndicated Loans Agency      Level 7

Jeffrey Galik

   135 Bishopsgate

BMS Omega Bermuda Holdings Finance Ltd

   London EC2M 3UR

Chancery Hall

   Telephone: +44 (0)20 7085 5000

52 Reid Street

   Facsimile: +44 (0)20 7085 4564

Hamilton, HM 121

    

Bermuda

   www.rbs.co.uk

 

cc: Mr. Edward Dwyer - Treasurer - Bristol-Myers Squibb Company.

 

30 September 2005

 

Dear Jeff,

 

We refer to the USD 2,500,000,000 Facility Agreement dated 5 August 2005
between, among others, BMS Omega Bermuda Holdings Finance Ltd. as Borrower and
BNP Paribas and The Royal Bank of Scotland plc as Arrangers (the “Facility
Agreement”).

 

Terms defined in the Facility Agreement have the same meaning when used in this
letter.

 

In accordance with Clause 34.1 (Required consents) of the Facility Agreement,
the Agent confirms that it has received unanimous consent of the Lenders to the
matters referred to in the waiver request circulated by the Agent to the Lenders
on 22 September, 2005. Accordingly, the Agent (on behalf of the Finance
Parties):

 

(a) waives any default caused by the Primary Guarantor’s breach of Clause
21.19(c) of the Facility Agreement following the voluntary prepayment of a Lux
Holdco Note on 7 September 2005 by Lux Holdco to Bristol-Myers Squibb Cayman
Limited; and

 

(b) consents to the inclusion of an amount equal to USD 1,298,679,657.62 (being
the amount of the voluntary prepayment of the Lux Holdco Note made by Lux Holdco
to Bristol-Myers Squibb Cayman Ltd) in the definition of NL Holdco Cash Flow for
the purposes of the calculating the ratio of NL Holdco Group Net Indebtedness to
NL Holdco Cash Flow (as required by Clause 20.1(a) of the Facility Agreement)
for any period that includes 7 September 2005.

 

Yours sincerely /s/ Tony Bennett

Tony Bennett

Associate Director

Syndicated Loans Agency

 

The Royal Bank of Scotland plc. Registered in Scotland No. 90312. Registered
Office: 36 St Andrew Square, Edinburgh EH2 2YB.

Regulated by the Financial Services Authority.

Agency agreements exist between members of The Royal Bank of Scotland Group.

 

E-10-2